Case 7:17-cv-08101-KMK Document 107 Filed 07/31/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

REGINA LEWIS,

Plaintiff,
No, 17-CV-8101 (RME)

Vv.
ORDER

ELLEN HUEBNER, ef al,

Defendants.

 

 

KENNETH M. KARAS, United States District Judge:
As noted in Defendants’ July 17, 2020 letter, (see Dkt. No. 101), Defendants served

Plaintiff with their first set of interrogatories on July 1, 2020. Plaintiff is entitled to pursue
discovery as well, and should feel free to confer with the Pro Se Office in doing so.

The Court adopts the following schedule for such discovery:

All document requests and interrogatories are due by August 31, 2020. All depositions
are to be completed by November 30, 2020. Discovery is to be completed by December I, 2020.

Premotion letters are due December 15, 2020, and responsive letters are due December 29, 2020.

SO ORDERED.

DATED: July 4/2020 i a a

White Plains, New York

 

KENNETH M. KARAS
UNITED STATES DISTRICT JUDGE

 

 
